Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 1 of 7 Page ID #:1162



    1
    2   JOSEPH H. HUNT
        Assistant Attorney General
    3   U.S. Department of Justice
        Civil Division
    4   WILLIAM C. PEACHEY
        Director
    5   Office of Immigration Litigation
        District Court Section
    6   JEFFREY S. ROBINS
        Deputy Director
    7   LINDSAY M. VICK (MA 685569)
        ANNA L. DICHTER (NJ 304442019)
    8   450 5th Street, N.W., Rm 5223
        Washington, D.C. 20530
    9   Telephone: (202) 532-4023
   10   Facsimile: (202) 305-7000
        lindsay.vick@usdoj.gov
   11   anna.l.dichter@usdoj.gov
        Attorneys for Defendants
   12
   13
                               UNITED STATES DISTRICT COURT
   14
                              CENTRAL DISTRICT OF CALIFORNIA
   15
        FAOUR ABDALLAH                    )    Case No. 5:19-CV-01546 JGB (SHKx)
   16   FRAIHAT, et al.,                  )
                                          )
   17           Plaintiffs,               )    DEFENDANTS’ EX PARTE
                                          )
   18                  v.                 )    APPLICATION TO RE-NOTICE
   19                                     )    PLAINTIFFS’ EMERGENCY
        U.S. IMMIGRATION AND              )    PRELIMINARY INJUNCTION
   20   CUSTOMS ENFORCEMENT, et           )
        al.,                              )    AND CLASS CERTIFICATION
   21                                     )    MOTIONS [ECF NOS. 81, 83] FOR
                                          )    A HEARING DATE IN
   22           Defendants.               )
                                          )    ACCORDANCE WITH THE
   23                                     )    LOCAL RULES
                                          )
   24                                     )    MEMORANDUM OF POINTS AND
                                          )    AUTHORITIES
   25                                     )
                                               DECLARATION OF LINDSAY M.
   26                                          VICK
   27
   28
Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 2 of 7 Page ID #:1163




    1                              EX PARTE APPLICATION
    2          Pursuant to Local Rule 7-19, Defendants respectfully apply to this Court ex
    3   parte to re-notice Plaintiffs’ Emergency Preliminary Injunction and Class
    4   Certification Motions (ECF Nos. 81 and 83) for a hearing date in accordance with
    5   the local rules.
    6   Urgency: This order is sought by means of an ex parte application because Plaintiffs
    7   filed both an emergency motion for a preliminary injunction and an emergency
    8   motion for class certification on March 25, 2020, and noticed each motion for six
    9   days later on Tuesday, March 31, 2020. When the parties met and conferred on
   10   Plaintiffs’ motions, Plaintiffs’ counsel did not inform Defendants’ counsel of their
   11   intent to disregard Local Rule 6-1 and notice the motion hearing dates for less than
   12   28 days in advance other than that they reserved the right to seek “emergency relief.”
   13   Plaintiffs, however, have neither sought emergency relief via an ex parte application
   14   for a temporary restraining order nor complied with the local rules governing the
   15   noticing of motions. Accordingly, Defendants’ response time remains entirely
   16   unclear. Plaintiffs’ motions involve very important issues concerning this case and
   17   include hundreds of pages of argument, declarations, and exhibits. Defendants wish
   18   the Court to be fully apprised of Defendants’ positions as to these issues, and require
   19   adequate time to respond. Therefore, the hearings on these motions should be re-
   20   noticed in accordance with the local rules and set no sooner than April 27, 2020.
   21   Defendants will be prejudiced if they are unable to adequately respond to Plaintiffs’
   22   motions as a result of Plaintiffs’ failure to follow the Local Rules. Mission Power
   23   Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488, 492 (C.D. Cal.
   24   1995).
   25
               Notice: On March 25, 2020, Defendants’ counsel notified Plaintiffs’ counsel
   26
        regarding Defendants’ intent to file an ex parte application to re-notice the hearing
   27
        dates for Plaintiffs’ Emergency Preliminary Injunction and Class Certification
   28
        Motions. Declaration of Lindsay M. Vick (Vick Decl.) ¶ 8. Plaintiffs’ counsel

                                                  1
Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 3 of 7 Page ID #:1164




    1   indicated that “Plaintiffs oppose the application given Plaintiffs’ belief that the
    2   circumstances are exigent.” Id.
    3         Pursuant to L.R. 7-19.1, Defendants’ counsel communicated the Rule 7-19.1
    4   notice to Plaintiffs’ counsel by email on March 25, 2020. Vick Decl. ¶ 8. Pursuant
    5   to L.R. 7-19, Defendants’ counsel, Jared Davidson’s address and contact information
    6
        are as stated at Vick Decl. ¶ 9. This ex parte application is based on this Notice of
    7
        Ex Parte Application, the attached memorandum in support, the attached
    8
        declaration, and the record in this case. A proposed order is lodged herewith.
    9
   10   Dated: March 25, 2020                  Respectfully submitted,
   11                                          JOSEPH H. HUNT
   12                                          Assistant Attorney General

   13                                          WILLIAM C. PEACHEY
                                               Director
   14
   15                                          JEFFREY S. ROBINS
   16                                          Deputy Director
   17                                          /s/ Lindsay M. Vick
   18                                          LINDSAY M. VICK
                                               Trial Attorney
   19
                                               United States Department of Justice
   20                                          Office of Immigration Litigation
   21                                          District Court Section
   22                                          /s/ Anna L. Dichter
   23                                          ANNA L. DICHTER
                                               Trial Attorney
   24
                                               United States Department of Justice
   25                                          Office of Immigration Litigation
   26                                          District Court Section

   27
   28                                          Attorneys for Defendants


                                                 2
Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 4 of 7 Page ID #:1165




    1             MEMORANDUM IN SUPPORT OF EX PARTE MOTION
    2         Defendants hereby move to re-notice Plaintiffs’ Emergency Preliminary
    3   Injunction and Class Certification Motions (ECF Nos. 81 and 83) for a hearing in
    4   accordance with the local rules.
    5         Local Rule 6-1 provides that, with respect to the filing of a notice of motion
    6   and motion, “[t]he notice of motion shall be filed with the Clerk not later than
    7   twenty-eight (28) days before the date set for hearing.” In addition, Local Rule 7-3
    8   provides that the conference of counsel before filing any motion “shall take place at
    9   least seven (7) days prior to the filing of the motion.”
   10         On March 20, 2020, Plaintiffs first indicated their intention to seek
   11   “emergency relief” from the Court on behalf of medically vulnerable people and
   12   people with disabilities in ICE custody as a result of the threat posed by the COVID-
   13   19 pandemic. Vick Decl. ¶ 2. Soon thereafter on March 22, 2020, Plaintiffs informed
   14   Defendants that they intended to file motions seeking emergency relief and class
   15   certification. Id. at ¶ 3. At Plaintiffs’ request, Defendants made themselves available
   16   the next day to meet and confer on Plaintiffs’ motions. Id. at ¶ 4. In addition,
   17   acknowledging that none of the issues raised by Plaintiffs’ motions were amenable
   18   to resolution without the Court’s intervention, Defendants agreed to waive the seven
   19   day waiting requirement for Plaintiffs’ class certification motion under Local Rule
   20   7-3. Id. at ¶ 5. At no point during the conference of counsel did Plaintiffs notify
   21   Defendants that they intended to notice the hearings on their motions for the
   22   following week, in complete disregard of Local Rule 6-1. Furthermore, at no point
   23   did Plaintiffs indicate that they would not follow the local rules without notifying
   24   Defendants other than that they reserved the right to seek “emergency relief.” Id. at
   25   ¶ 2. Plaintiffs, however, have neither sought emergency relief via an ex parte
   26   application for a temporary restraining order nor complied with the local rules
   27   governing the noticing of motions.
   28

                                                   3
Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 5 of 7 Page ID #:1166




    1          The timeframe in which a hearing on a motion should be set established by
    2   the local rules is reasonable, if not necessary, in this case particularly given the
    3   volume of Plaintiffs’ filings. Together, Plaintiffs motions include hundreds of pages
    4   of argument on very important issues in this case as well as exhibits and declarations.
    5   Defendants require time to adequately respond to each of Plaintiffs’ arguments,
    6
        exhibits, and declarations. Moreover, because Plaintiffs’ filings do not comply with
    7
        the local rules, it is entirely unclear to Defendants when their response is due, given
    8
        the improperly noticed hearing, which was noticed for just 6 days from today.
    9
        Defendants wish the Court to be fully apprised of Defendants’ positions as to these
   10
        issues, and require adequate time to respond to each of Plaintiffs’ arguments,
   11
        declarations, and exhibits. Therefore, the hearings on these motions should be re-
   12
   13   noticed in accordance with the local rules for no sooner than April 27, 2020.

   14   Defendants will be prejudiced if they are unable to adequately respond to Plaintiffs’

   15   motions as a result of Plaintiffs’ failure to follow the Local Rules. See Mission Power
   16   Engineering Co. v. Continental Casualty Co., 883 F. Supp. 488, 492 (C.D. Cal.
   17   1995).
   18                                  CONCLUSION
   19          For the foregoing reasons, the Court should grant Defendants’ ex parte
   20   application to re-notice Plaintiffs’ Emergency Preliminary Injunction and Class
   21   Certification Motions (ECF Nos. 81 and 83) for a hearing date in accordance with
   22   the local rules.
   23
   24
   25
   26
   27
   28

                                                  4
Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 6 of 7 Page ID #:1167




    1                      DECLARATION OF LINDSAY M. VICK
    2         I, Lindsay M. Vick, declare pursuant to 28 U.S.C. § 1746 that:
    3   1.    I am an attorney with the Office of Immigration Litigation, Civil Division,
    4   Department of Justice, Washington, D.C., and, in such capacity, have been assigned
    5   by the Department of Justice as lead counsel to the defense of this action. This
    6
        Declaration is submitted in support of Defendants’ Ex Parte Application to re-notice
    7
        Plaintiffs’ Emergency Preliminary Injunction and Class Certification Motions (ECF
    8
        Nos. 81 and 83) for a hearing in accordance with the local rules.
    9
        2.    On March 20, 2020, Plaintiffs first indicated their intention to seek
   10
        “emergency relief” from the Court on behalf of medically vulnerable people and
   11
        people with disabilities in ICE custody as a result of the threat posed by the COVID-
   12
   13   19 pandemic.

   14   3.    Soon thereafter, following further correspondence between the parties, on

   15   March 22, 2020, Plaintiffs informed Defendants that they intended to file motions
   16   seeking emergency relief and class certification.
   17   4.    The parties met and conferred on March 23, 2020. At the meet and confer,
   18   Plaintiffs indicated the type of motions they would file and the issues that they would
   19   address therein. Defendants indicated that none of the issues as described by
   20   Plaintiffs were amenable to resolution without court intervention and that they would
   21   oppose Plaintiffs’ motions.
   22   5.    On March 24, 2020, after conferring with their clients, Defendants’ counsel
   23   agreed, at the request of Plaintiffs’ counsel, to waive the seven day waiting period
   24
        after the conference of counsel under Local Rule 7-3.
   25
        6.    On March 25, 2020, at 3:30 a.m. ET, Plaintiffs filed an Emergency Motion
   26
        for Preliminary Injunction. Plaintiffs noticed this motion for a hearing six days later
   27
        on March 31, 2020.
   28

                                                  5
Case 5:19-cv-01546-JGB-SHK Document 85 Filed 03/25/20 Page 7 of 7 Page ID #:1168




    1   7.     On March 25, 2020 at 1:59 p.m. ET, Plaintiffs filed an Emergency Motion to
    2   Certify Subclasses. Plaintiffs noticed this motion for a hearing six days later on
    3   March 31, 2020.
    4   8.     On March 25, 2020, I e-mailed Plaintiffs’ counsel informing them that
    5   Defendants intended to file this ex parte application to re-notice Plaintiffs’
    6
        Emergency Preliminary Injunction and Class Certification Motions for a hearing
    7
        date in accordance with the local rules. I accurately informed Plaintiffs of the
    8
        substance of the ex parte motion. Plaintiffs’ counsel stated that “Plaintiffs oppose
    9
        the application given Plaintiffs’ belief that the circumstances are exigent.”
   10
        9.     Attached hereto as Exhibit 1 is a copy of the email exchanges between the
   11
        parties.
   12
   13   9.     Jared Davidson is counsel for Defendants and his contact information is:
               Jared Davidson
   14          Southern Poverty Law Center
   15          201 St. Charles Avenue, Suite 2000
               New Orleans, Louisiana 70170
   16
               504-526-1510
   17          jared.davidson@splcenter.com
   18
   19          I declare under penalty of perjury that the foregoing is true and correct.

   20   Executed this 25th day of March, 2020, in the City of Washington, District of
   21   Columbia.
   22
   23                                                 /s/ Lindsay M. Vick
                                                      LINDSAY M. VICK
   24
   25
   26
   27
   28

                                                  6
